Kosovo (debate)
- The next item is the Council and Commission statements on Kosovo.
(DE) Madam President, we are discussing Kosovo today against the background of a very detailed report by Mr Lagendijk, the rapporteur, which is, of course, linked to statements from the Commission and the Council.
In this case the rapporteur has no official speaking time, which I believe is an appalling situation. If the rapporteur were only to present the initiative report on Monday evening, he would have four minutes. I think that this is unfair. I would therefore ask the Bureau to consider whether someone who has worked for months as the rapporteur of the Committee on Foreign Affairs should not also be given official speaking time.
Now Mrs Kallenbach has given him her minute of time out of a sense of solidarity with a colleague from the Group of the Greens/European Free Alliance. Perhaps it would be possible, Madam President, if this is within your power, to give Mrs Kallenbach one minute under the 'catch-the-eye''procedure. However, I would like to ask you to think about this carefully. We need to find a different arrangement in this type of case.
- It is certainly correct that the fundamental problem should be dealt with. As far as this specific situation is concerned, I recommend Mrs Kallenbach to request the minute under the 'catch-the-eye' procedure because that would make things significantly simpler.
President-in-Office of the Council. - Madam President, I am grateful for this opportunity to take stock of the latest developments in Kosovo. In two weeks' time - on 17 February 2009 - Kosovo will celebrate the first anniversary of its declaration of independence, and this debate is certainly timely. Since then, Kosovo has adopted a constitution and a completely new legal and institutional framework. The declaration of independence created a new situation and new challenges for the international community and for the EU in particular.
The differing views of the Member States in reaction to the declaration of independence in no way undermine the Union's overall policy objectives. We remain committed to assisting in the economic and political development of Kosovo within the overall objective of ensuring long-term stability for the Balkans as a whole.
In the case of Kosovo, that means contributing in particular to strengthening of the rule of law, respect for human rights and the protection of minorities, as well as encouraging economic development and working for the protection of Kosovo's rich cultural and religious heritage.
It also means continuing to see Kosovo within the wider framework set for the Western Balkans at the Thessaloniki Summit in 2003. The policy of supporting a European perspective for all the Western Balkan countries, agreed on that occasion, has since been reaffirmed, most recently by the Council at its meeting of 8 December 2008.
Proof of our continued commitment lies in the rapid appointment early last year of Pieter Feith as EU Special Representative, who is based in Priština, and you will have a chance to meet him in the Committee on Foreign Affairs very soon. His task, and that of his team, is to provide valuable support on the ground in order to help us collectively meet all our political objectives.
More recently, EULEX, the most ambitious civilian ESDP mission to date, began its mandate in early December 2008. Its main aim is to assist and support the Kosovo authorities in the area of the rule of law, specifically in developing the police, judiciary and customs administration.
Our main challenge over the coming months will be to intensify our engagement in Kosovo, most importantly by moving to full deployment of EULEX. We are realistic enough to know that 2009 will present its fair share of difficulties and obstacles.
Kosovo institutions will also face many challenges in the implementation of their commitments to develop a stable multi-ethnic and democratic Kosovo. The international community's assistance is crucial if Kosovo is to succeed in integrating fully with the rest of the region.
The Commission has announced that later this year it will present a study examining ways of furthering Kosovo's political and socio-economic development. This has been welcomed by the Council. It should offer new opportunities and build on what has already been achieved, adjusted in the light of our experience over the next few months.
The situation in the north of Kosovo will certainly continue to be difficult over the months to come, and will require particular attention. The most recent outbreaks of ethnic violence in Mitrovica in early January this year were potentially serious but were contained. It is particularly encouraging that the authorities in Priština acted with reasonable restraint. However, these incidents are a constant reminder of the constant risk of destabilisation there. We will continue to monitor closely the situation in the north of the country in particular.
The Presidency is grateful for the continuing interest of Members of Parliament and for your support for the role of the Union in the region. I particularly welcome the proposed resolution which has been tabled at this part-session. It is encouraging that Parliament is able to give its broad support to our efforts in the region, and to the Union's commitment to the stability of Kosovo within the wider region.
This Presidency is committed to keeping you informed, both through regular discussions here in the plenary, as well as more detailed briefings through the committees. We are planning various activities this spring, inter alia to dedicate the Gymnich meeting in late March to the Western Balkans. I also know that Pieter Feith will be meeting with the AFET Committee next week, and he will be able to provide a comprehensive update on the latest developments on the ground.
Member of the Commission. - Madam President, just one year after the declaration of independence, the situation in Kosovo, and in the whole Western Balkans region, is overall stable and under control, in spite of some incidents.
The European Union presence in Kosovo is progressively materialising, taking over from the United Nations. The EU special representative is residing in Priština, and the EU's Rule of Law Mission (EULEX) is deployed throughout Kosovo and will be fully operational at the end of March.
A stable and multi-ethnic Kosovo is a key priority for the European Union. The best way for Kosovo to move towards European integration is by creating a democratic and multi-ethnic society, with full respect for the rule of law, cooperating peacefully with its neighbours and contributing to regional and European stability. This includes extensive measures to safeguard the future of all communities in Kosovo, thereby creating a basis for sustainable economic and political development.
The Commission's progress report of November 2008 was considered by the authorities to be an objective and fair assessment of what was achieved and of the challenges ahead. The Kosovo authorities have committed themselves to working and cooperating with the Commission in meeting these challenges. We allocate significant funding to Kosovo under the Instrument for Pre-Accession Assistance (EPA), as part of the overall pledge of EUR 1.2 billion reached at the July 2008 donors' conference.
In 2008, the Instrument for Pre-Accession supported projects worth EUR 185 million in Kosovo, a three-fold increase compared to the previous year. We will allocate a further EUR 106 million in 2009. The management of this funding is the exclusive responsibility of our Commission Liaison Office in Priština, which is now fully operational with all relevant control systems in place, and takes over from the European Agency for Reconstruction.
The Commission welcomes the draft resolution being discussed here today in the European Parliament. It touches on many issues that we agree are of crucial importance, such as the preservation of Kosovo's cultural heritage, the improvement of its public administration capacity, better integration among its communities, the importance of multi-ethnic education, and the plight of Roma families in lead-contaminated refugee camps in the north.
The Commission takes all these issues very seriously. Perhaps I can say a few words on each of them in turn.
Since 2004, the Commission has financed the reconstruction of religious and cultural heritage sites - its programme with a budget of EUR 10 million - with the close involvement of the Council of Europe. In 2008 and 2009 funding is continuing, with EUR 2.5 million more for further projects. We consider this a very important aspect of reconciliation and have supported the establishment of Kosovo's cultural heritage database. Graveyards could also be included in this debate so as to ensure their proper restoration and preservation.
I would like to express our gratitude to the European Parliament for the additional amount of EUR 3 million, within the 2008 EU budget, for cultural heritage reconstruction in the war-affected areas in the Western Balkans. The Commission has allocated half of this amount - EUR 1.5 million - to Kosovo, in a joint project with the Ministry of Culture, in the multi-ethnic town of Prizren.
We are grateful for the additional amount under this heading which is also allocated in this year's budget. Under the 2007 Instrument for Pre-Accession, the Commission is implementing projects to facilitate the return and reintegration of internally displaced people and refugees in Kosovo, for a total of amount of EUR 3.3 million. We have envisaged further funding -EUR 4 million under the 2008 Instrument for Pre-Accession, and EUR 2 million under the 2009 Instrument for Pre-Accession. This money will also contribute to improving the local capacity to reintegrate returnees into the local social and economic environment.
Gender equality is high on our agenda as well. The Commission has provided technical assistance to the Kosovo Gender Equality Agency. It has also supported the activities of several local NGOs working in the field of gender equality and women's rights through the European Instrument for Democracy and Human Rights.
As regards public administration capacity, the Commission monitors the implementation of Kosovo's public administration reform strategy and action plan. We have stressed with the authorities the urgency of adopting the Civil Service Law. Through our involvement in setting up the regional school for public administration we also cooperate with the Kosovo Institute for Public Administration. Special attention is paid to the Ministry of Local Government and Administration, with a support project for almost EUR 1 million.
The Commission is making significant efforts to help reform the education system in Kosovo. Our financial assistance is comprehensive. It aims at improving both material conditions and the quality of teaching at primary, secondary and tertiary levels and in the vocational sector, as well as strengthening the multicultural aspects as a basic condition for reconciliation.
Following the July donors' conference, a multi-donor trust fund was set up by the World Bank for the broader social sector, including education. With EUR 5 million, the Commission is among the main contributors to the fund. Altogether, EU assistance to education in Kosovo, over the period 2006-2010, amounts to EUR 30.5 million. The opening of a multi-ethnic European university college will receive our support once all local stakeholders reach an agreement to make this effort a sustainable project.
The plight of Roma families in lead-contaminated refugee camps in the north is an issue of serious concern. The Commission is actively assisting in finding a swift and sustainable solution acceptable to all. We have repeatedly called on all parties to refrain from politicising the issue, and to act only with the best interests of the Roma families in mind.
Finally, Kosovo also benefits from our multi-beneficiary programmes, covering the Western Balkans and Turkey, which fund the process of civil registration of Roma people. Our support for Roma in Kosovo also includes education. Together with the Council of Europe, we support quality education for Roma children, including in their mother tongue.
In my view, all this is very much in line with your proposals. I thank all honourable Members of this Parliament very much for their attention and look forward to your questions.
on behalf of the PPE-DE Group. - (DE) Madam President, I would like to congratulate the rapporteur and the shadow rapporteur, because I believe that together we have produced a very good resolution.
This resolution calls on the Council and the Commission to ensure that joint action is taken in Kosovo, that EULEX acts together with the High Representative of the EU and that synergies are created in the interest of the economic and social life of Kosovo which is in need of improvement.
The EULEX mission must also ensure that the court cases which have been going on there for years are finally addressed and brought to an end. There are still many atrocities which have not yet been exposed and brought before a court. Combating corruption in Kosovo is also important, as there are still many criminals at large who remain unpunished.
In addition to what we have already heard, the European Union should consider not only taking action on a large scale, but also focusing more closely on the daily life of the people there and the opportunities for local projects involving local people. This work is very important.
We must call on the government of Kosovo finally to begin the practical implementation of its constitution, which includes the Martti Ahtisaari plan. The people of Kosovo must become aware in their everyday lives that they all live together. In addition, Serbs, Albanians and all the other minorities in Kosovo must be regarded as citizens with equal rights.
The government of Kosovo must also push ahead with its decentralisation programme. I am, of course, very much in favour of establishing a multi-ethnic European college, which would be another joint institution alongside the University of Priština and the University of Mitrovica that focuses on a shared future.
In addition, I would like Serbia to realise at last that the Serbs in Kosovo do not want to be encouraged not to take part in the government. They must be allowed to take part in the government, in parliamentary work and in civilian life. This is the only way in which Kosovo will flourish.
Madam President, I am speaking on behalf of the Socialist Group in the European Parliament. We can confirm that the situation in Kosovo is improving. We are grateful to the Czech Presidency and to the Commission for their good cooperation. I am completely in agreement with Mrs Pack in confirming that the EULEX Mission is a very great challenge for the European Security and Defence Policy, one of the greatest challenges in the entire history of the European Union as a Community based on the rule of law.
It is a good thing that there is already a legal basis following the statement by the President of the Security Council, which has been welcomed by the Serbian Government. There was tacit agreement on the part of China and Russia, who had previously rejected any settlement of the conflict.
It is essential that EULEX cooperates well with the parties concerned in Kosovo. We must not repeat the mistakes made by MINUK, which wasted a lot of money and alienated the people of Kosovo. Mrs Pack has also touched on this subject. It is very important to clarify the division of competences between the Government and the Parliament of Kosovo, on the one hand, and EULEX, on the other.
We cannot take responsibility for the development of Kosovo. The presence of EULEX in the north of Kosovo is very important in order to avoid partition of this territory. Finally, the complete implementation of the provisions of the constitution in line with the Ahtisaari Plan is an essential matter for minorities.
on behalf of the ALDE Group. - (DA) Madam President, first of all I would like to express my deep satisfaction with this motion for a resolution and to thank Mr Lagendijk for his sterling work. The result is a text that is well-balanced and to the point, while at the same time managing to deal with all of the important problems. With this resolution, we in the European Parliament are first and foremost sending out a signal to the people of Kosovo and to the peoples of the other countries in the Western Balkans that says 'you have not been forgotten, you are part of Europe'. These are not merely empty words with no real meaning. The EULEX mission, the largest mission under the common European Security and Defence Policy to date, is already underway. It is gratifying that the mission is supported by the UN and that it covers the whole country.
With our resolution, we in the European Parliament are supporting Kosovo in this mission. We also point out the areas in which the EU Member States can assist Kosovo. This relates to special aid for establishing the public administration, strengthening civil society and for educational projects. When we point out areas in which Kosovo's leaders need to improve, for example with regard to the protection of minorities, this is because we are serious when we say that we will stand by Kosovo in its efforts to create a democratic society. A democratic society with respect for minorities, coexisting peacefully with its neighbouring countries. This is not only about Kosovo's future, but about the future of the entire Balkans region and of Europe as a whole. The road ahead is a long one, and it will be difficult. There is only one way, and that is towards the EU and full and complete integration of Kosovo, as well as the rest of the Western Balkans, into the framework of European cooperation.
Madam President, the original sin committed when this new country, namely Kosovo, was born involved the feeling, prevalent amongst the Serbian minority in Kosovo and Metochia, as well as in Serbia itself, that the new state, and the entire Muslim majority, were set against the Serbs. This must have had an impact on relations between Belgrade and Priština, and certainly also on relations between the people of Kosovo and the Serbs living in ethnic Serb enclaves.
If the cultural, educational and religious rights of the Serbian minority are not respected, not only will bilateral relations between Kosovo and Serbia, as well as in other parts of the Balkans, become more difficult, it will also make Priština's road to European Union membership longer.
I agree with what the honourable Mr Lebech, who spoke before me, stated. The government of Kosovo has to understand that respect for the rights of minorities is a European standard. We have to strictly adhere to these principles and, in this regard, keep a careful eye on our partners in Kosovo.
on behalf of the Verts/ALE Group. - (NL) It took EULEX nearly a year before it was able to carry out its original mandate. It is good to briefly remind ourselves today what this original mandate involved.
EULEX, the largest European mission to date - as someone already pointed out - was to develop, and be active all over, Kosovo, both north and south of the river Ibar. EULEX was also to take charge in three areas: customs, police and jurisdiction and crucially, there was to be no - and I mean no - ambiguous relationship between EULEX on the one hand and UNMIK, the UN organisation, on the other. Let alone that EULEX's activities would result in that country being split into north and south. That was absolutely not what was intended.
For a very long time, it looked as if it was impossible to carry out the original mandate on account of the notorious blockade in the Security Council. It is only since November last year, in fact, that it looks as if things will work out after all. It is good - two, three months on from the activities actually getting underway - to take stock and to see whether things are working out or, let me couch this in more cautious terms, things appear to be working out.
The Kosovar police are delighted with the excellent cooperation they are enjoying with EULEX. Customs offices are finally up and running again, also, and particularly in the northern part of Kosovo, after they were burnt down last year by Kosovan Serbs. Finally, a start has been made on the huge backlog of lawsuits in the fields of inter-ethnic violence and corruption, which demonstrates once more that EULEX's activities are in the interests of all the communities, not just the Albanians or the Serbs.
What I really hope is that EULEX's progress over the last couple of months will be sustained in a positive manner. I also sincerely hope that Belgrade realises that its current approach of constructively working with the European Union is far and away more effective than trying to re-write history all the time. Above all, I hope that the Kosovar authorities manage to solve this huge stack of problems that they still face. At long last, corruption will be tackled, as well as organised crime, which is still far too prevalent in Kosovo. At long last, Kosovo will have a durable energy supply, based on EU legislation, and at long last, the Kosovan economy will take off.
Kosovo is an independent state and, whether this Parliament likes it or not, there is no going back. We, the European Union, stand to gain from Kosovo developing into a viable state. This is why we are there and why we need to remain there.
on behalf of the GUE/NGL Group. - (DE) Madam President, my group, the Confederal Group of the European United Left/Nordic Green Left, rejects the resolution that has been tabled on Kosovo. The majority of the Member States, but not all, have recognised Kosovo in contravention of international law. My group insists that all the regulations concerning Kosovo must be in line with international law and must be agreed with all the parties involved, including Serbia. The recognition of Kosovo has created a disastrous precedent, which is now being followed by other regions, such as South Ossetia and Abkhazia.
The EU has launched the EULEX mission in Kosovo. The GUE/NGL Group rejects this mission as it is based on the recognition of Kosovo in contravention of international law and therefore creates something similar to an EU protectorate. EULEX has, and I quote, 'certain executive responsibilities'. This means that EULEX officials can annul simple resolutions made by the Kosovan authorities. The EULEX mission also includes 500 policemen to combat insurrection. On 26 January EULEX and KFOR held a joint exercise on combating insurrection. This unfortunately indicates the close cooperation that exists between the EU and NATO in Kosovo.
At the same time, the EU and other organisations are promoting neo-liberal economic reconstruction in Kosovo, but this is not what the local people want. For this reason, we are calling for solutions which are in line with international law and a clear vote against the EU EULEX mission. If we really want to support the local people, the EULEX mission will not allow us to do so.
on behalf of the IND/DEM Group. - (NL) When I paid Kosovo a working visit two months ago, I could see why many find it difficult to fathom the international presence in that country. Moreover, I got the impression that the different levels did not always work together that well.
The European institutions should not simply shrug their shoulders. We are caught up in this. Via the EULEX mission, Europe is responsible for the situation on the ground. EULEX should adopt a more assertive stance and should assist the Kosovar authorities wherever it can, whether this is solicited or not.
I should like to underline two things. First of all, I urge the Member States that have not yet recognised Kosovo to reconsider their stance. There is no way back for Kosovo within Serbia's borders. Secondly, I call for a master plan for the Western Balkans, which should work at a tangible level with all the countries involved to help them get ready to join the European Union. This is Europe's commitment with regard to the Western Balkans.
(DE) Madam President, as shadow rapporteur for the Group of the European People's Party (Christian Democrats) and European Democrats, I would like to congratulate Mr Lagendijk on his excellent text. We support the reform programme in Serbia and we respect, of course, the tiny minority of EU Member States which have not recognised Kosovo under international law.
However, we want to discourage people from believing that this development can be reversed. Three-quarters of the Members of this House voted in favour of recognising Kosovo. The Commission has also declared itself in favour, together with 23 out of 27 Member States, all the G7 countries, four of the six former Yugoslavian republics and three of Kosovo's four neighbouring countries.
This demonstrates that this development is irreversible. This is why it is important to look to the future, which involves a number of risks. The first major risk is the division of Kosovo. Until now the former Yugoslavia has been divided along the borders of the old republics or along the old internal borders of the autonomous regions. If the map is to be redrawn, for example in Mitrovica, the result would be that, for example, the Albanians in the Preševo valley in Serbia, the people in Sandžak of Novi Pazar and others would begin to question where the borders should lie. This would give rise to a highly dangerous situation.
For this reason, it makes sense to follow the Ahtisaari plan, which respects the old internal borders of Yugoslavia while providing mutual and extensive protection for minorities. The protection for minorities offered by the former Ahtisaari plan, which now forms part of the Kosovan constitution, is the most comprehensive programme of protection in the world. The Serbs in Kosovo should take this opportunity and make use of this minority protection.
Mr President-in-Office of the Council, you know that I myself come from a minority which was once abused to suit the purposes of others. The Serbs in Kosovo must ensure that they avoid this type of situation. The other danger which threatens Kosovo is that of chaos and corruption. In this case I can only say that we must make EULEX stronger, because UNMIK was not the solution, but, in fact, part of the problem.
(DE) Madam President, my fellow member Joost Lagendijk is in the same situation as Kosovo. He exists, but he is not recognised by everyone as a rapporteur, although, in fact, he is one. In this context I would like to thank him very much, together with Mr Tabajdi, for his report.
Of course, we have not made as much progress with the recognition of Kosovo as many people, including those in Kosovo, would have liked. We must acknowledge that this has been a painful situation for Serbia. We should not add fuel to the fire. Instead we should make every effort to ensure that the process is a peaceful one. I am very pleased that the leaders of Serbia, despite their many harsh words at the beginning, have attempted to legalise and neutralise the situation in order to give the EULEX mission a chance. I would ask everyone who is opposed to the EULEX mission what situation the Serbian and other minorities in the country would be in if the EULEX mission did not exist?
It is nonsensical from the standpoint of the Serbian minority or of Serbia to condemn the EULEX mission. I believe that the fact that someone here in Parliament who supports Serbia has condemned the EULEX mission is simply grotesque. However, it is true that there are some questions which remain unanswered. The political leaders in Kosovo must make an effort to get things done. One of our main tasks and demands is to implement all the aspects of the Ahtisaari plan, which we will vote on tomorrow as part of this resolution.
Finally, we should promote the integration of the entire region. Of course, all the countries will have to do their homework. However, the more progress which Serbia and Macedonia make in the integration process, the sooner we will be able to resolve the Kosovo question and the other related open questions. Only the integration of all the countries in the region will create the conditions needed by Kosovo for peaceful development.
- (NL) Since all those who have taken the floor are familiar to very familiar or exceptionally familiar with the situation in Kosovo, there is no need to expand on this any further in an attempt to convince ourselves how familiar we are with the situation.
We should, first of all, rejoice at the fact that the first year of Kosovo's independence turned out quite well in the end, and better than many had feared. I should also like to express my delight and satisfaction at the fact that the EULEX mission finally got fully underway, thanks to the good will of many and the skill within the UN Security Council. A great deal will depend on the success of this EULEX mission, because Kosovo was a protectorate for ten years prior to its independence. What matters now is for all of us to guide Kosovo towards maturity.
- (PL) Madam President, a unilateral decision taken by the Albanian community resulted in the Serbian province of Kosovo being separated from Serbia. Personally, I view this move as an unprecedented violation of international law. Furthermore, this decision has had further repercussions, as events in the Caucasus last year have shown.
I would like to remind you that the United Nations did not recognise the decision taken by the Kosovar Albanians. UN Security Council Resolution 1244 remains in force. That is why I would warn against making any decisions before the International Criminal Court in The Hague rules on this matter. Only then will we know the real legal status of a province which, under international law, is still an integral part of the Republic of Serbia.
I would like to draw your attention to the dramatic situation still facing the Serbian community in the self-proclaimed Republic of Kosovo. Let us openly admit that the decision taken by certain European Union Member States to recognise that country was a fatal mistake. It is quite simple: Kosovo belongs to Serbia.
- (NL) Since Kosovo announced its independence nearly a year ago, the European Union has been hopelessly divided on this. Greece is undecided, while Spain, Romania, Slovakia and Cyprus reject this independence for domestic reasons. The joint EULEX project with which the European Union is hoping to gain influence within Kosovo seems more like an instrument to conceal this internal division than anything else.
EULEX might be beneficial to the European Union, but could this also be said of Kosovo? The people of Kosovo are keen to join the European Union soon and become an equal Member State. After nearly a century of subjugation by Serbia, they certainly do not want any new interference from outside. A project such as EULEX could perhaps have been useful for a short while, in the first few months of 2008, in order to avoid any chaos. That phase is over, however. EULEX's late arrival now very much creates the impression that the European Union would like to turn Kosovo into a protectorate, with a military presence and administrative influence, as was previously the case in Bosnia-Herzegovina, where this policy had little success.
To secure a peaceful and harmonious future for Kosovo, it is necessary to involve not only the present government and the governing parties. Important forces are the movement for self-determination Vetëvendosje in the south, who consider the EU's initiative to be pointless colonialism, and the representatives of the Serbs in the municipalities north of the river Ibar, who do everything they can to maintain a permanent link with Serbia. Without these critics of EULEX, we will not have a long-term solution. Kosovo's future is better served by widely accepted domestic compromises than a demonstrative display of power by the European Union.
- (FR) Mr President, ladies and gentlemen, ten years ago NATO bombed Belgrade, no doubt in order to celebrate its fiftieth anniversary and to redefine its area of competence, which is restricted by the Washington Convention. These bombings were carried out in violation of international law, that is to say, without any prior UN agreement.
One year ago, the independence of Kosovo was declared unilaterally by Priština in blatant contempt of the sovereignty of the Federal Republic of Yugoslavia, whose sovereignty and territorial integrity had however been reaffirmed by UN Security Council Resolution 1244.
Today, the European EULEX mission, in association with US experts, hopes that Kosovo can become a state based on the rule of law. If the situation were not so dreadful, it would be amusing to wonder how such a fruit can be obtained from such origins.
In the meantime, we ask this mission to ensure that the national Serbian minority is respected and valued on the land of their ancestors. This seems to us to be a good beginning for the re-establishment of the rule of law.
- (SV) I was born in the Balkans. I followed the troubles in Kosovo at close quarters at the end of the 1980s. I saw Slovenia and Croatia become independent states and experience war at the beginning of the 1990s. I, personally, experienced the war in Bosnia and finally left the country as a refugee. I know that it is extremely easy to start a war, but I also know that it is a lot harder to establish peace and restore people's trust in one another.
Kosovo is currently in a situation that will be decisive for the future generations of that region precisely with regard to this matter of restoring trust between different ethnic groups. I am pleased that Mr Lagendijk has been so clear in his resolution about the fact that we should put discussions about Kosovo's independence and the conflicts surrounding that behind us.
Our time and energy should now be put into discussions on how we are to strengthen the equal rights of all people to live in peace, to work to create a better future for Kosovo. We need to concentrate on the effective protection of minorities and on improving the economic situation and combating the widespread corruption and organised crime.
Everyone in Kosovo should make it a personal task to help to stop the violence between ethnic groups. The courts should ensure that war crimes are addressed. Some of the Members of this Parliament regret the EU's presence and involvement in Kosovo, but those of us who experienced the wars in the Balkans regret the fact that the EU did not involve itself both more clearly and more extensively.
There is an enormous amount of work still to be done and it will take time, but ultimately it is about restoring trust between people so that subsequent generations will have the chance to be educated and to live and work together, in peace, with respect for each other's differences. This is what the whole European idea is about.
(Applause)
- (CS) I would like to mention briefly the role of Serbia in particular. Despite a difficult domestic situation the Serbian Government has adopted a very constructive and responsible approach to the deployment of the EULEX mission in Kosovo. In an agreement with the UN it has also facilitated the appointment of a senior police official of Serbian nationality to the police force in Kosovo. I firmly believe that this is the way to achieve the gradual inclusion of Kosovo Serbs and also other minorities in the political, economic and social life of Kosovo. In this context I would also like to invite the High Representative of the European Union to ensure that the Kosovo authorities devote sufficient attention to multilateral development in the Mitrovica area. And I share the view of Anna Ibrisagic that there is now a need to devote much more attention than before to the security and economic situation as well as to the economic development of Kosovo.
- Madam President, I should like to thank Mr Lagendijk, whose great political skills have produced a wonderful resolution for us to work from.
I thank him particularly for accepting paragraph 26, to which I wish to draw the Minister's and the Commission's attention. Here we note the exceptional ill-health of 1 500 Roma people, who are sitting on the edge of a lead mine and have been there through UN misjudgement for nine years. I fully accept that, as Minister Vondra has said, this is perhaps not quite the mission of the European Union. Nonetheless, I thank the Commission team for picking up this topic immediately I raised it and for visiting and for seeing the damage that the lead levels have caused. These people have monstrous lead levels in their blood, irreversible damage, and need immediate and urgent relocation and medical treatment.
Minister Vondra, you promised that you would keep this Parliament fully briefed. May I ask you, as President-in-Office, to give this matter your profoundest attention and to tell me what you do.
- (SL) I offer my sincere compliments to the rapporteur and the shadow rapporteurs on an excellent report. Its purpose is to contribute to the further stabilisation and normalisation of Kosovo.
Kosovo's successes over the past year have reinforced our hopes that multiethnic and multicultural coexistence is possible in Kosovo. The European aspirations of not only Kosovo, but also of the entire Western Balkans, can only become a reality if this prerequisite is met.
We have made progress, significant progress at that, and now we need to take that further. I welcome, in particular, the fact that the efforts of EULEX are also helping the situation in Kosovo to normalise. I welcome the recent establishment of Kosovan security forces and the participation of a section of the Serbian community in Kosovo's police force. If we are to make more rapid progress, we need to act on political, economic, security, social and other fronts and we need to pay particular attention to what is happening at a local level, where the issue of coexistence is most sensitive. We need to support projects which strengthen interethnic coexistence and cooperation. In that spirit, I welcome the European Commission's intention to employ all means at its disposal to achieve progress. That is exactly what Kosovo needs.
- Madam President, I welcome today's debate and resolution as the next step in the normalisation of relations between the European Union and Kosovo one year after independence.
It is important to stress that those, like Mr Van Orden and Mr Tannock of the British Conservatives, who oppose the move, have been proved wrong, with now 54 countries - including 22 of our own European Member States - offering legal recognition, and our own EU Rule of Law Mission has been deployed with the assent of Serbia. Indeed, all along we have argued that a resolved Kosovo helps Serbia's EU aspirations, and today we repeat that we want them to succeed.
Yesterday, the EU Justice Mission opened its first war crimes trial in Kosovo. Today, Her Royal Highness Princess Anne of Britain is visiting a school for disabled children in Gjilan, Kosovo. Surely, both together demonstrate Europe's commitment never to forget past injustices but to work today towards a better future for all.
- (NL) I should first of all like to congratulate Mr Lagendijk on this very even-handed resolution, and take this opportunity to thank Mrs Pack, as she and her delegation have done a considerable amount of useful work in this area.
The EU's objectives are clear: Kosovo must not become a black hole. The primary responsibility for this lies with the Kosovar authorities. The population must gain confidence not only in the government, but also in the legal system. Corruption and crime undermine the state. Women and minorities must also be fully involved.
A second responsibility lies, to my mind, with the neighbouring countries, particularly the Serb authorities. A constructive dialogue and regional cooperation are in everybody's interest in that region.
Finally, the European Union also has a large responsibility to bear. With EULEX, the European Union has set its aspirations high. It is good that the real work has now begun. The next two years will bear out whether EULEX can really continue to make a difference in the long run. I very much hope so.
Stability, reconciliation and the development of the rule of law in Kosovo are of major importance for the Kosovars and all the ethnic minorities in Kosovo, but they are also in the interests of the European Union. The effectiveness of aid must be paramount in this. Mrs Pack and I visited Kosovo not so long ago. There is no lack of aid, but it probably could be coordinated even more and even more effectively.
Madam President, how many recognitions are necessary for a state to be independent? This is not the question, since the quality of the recognitions matters more than the quantity. A declaration of self-determination does not lead to independence if the state in question is not recognised by those from which it wants to self-determine.
The independence of a state is not real as long as the United Nations Security Council does not accept it. Moreover, a state is not independent if it is not able to offer to all communities living on its territory a fair prospect of organic integration into a civic and multicultural society, and if it is not self-sustainable and self-governable.
For all these reasons, the Athisaari Plan failed. Asking for the status quo ante is not a solution either - one should move further. To this end, the European Union and the permanent members of the United Nations Security Council must convene an international conference which should find a sustainable solution for democratic security, geo-strategic equilibrium and social economic stability in the Western Balkans. Within this framework Kosovo should be put back on the track of international legality, and the region should receive a clear road map for its EU integration.
Unfortunately, the Lagendijk report does not explore such ways thus abandoning any realistic drive towards a better future. Therefore, Romanian Social Democrats will be obliged to vote against this report.
(RO) According to the provisions of international law and having regard to UN Security Council Resolution 1244 adopted in 1999, Kosovo cannot be considered a state. There are five EU Member States which have not recognised the act of unilateral independence declared by Kosovo. However, Kosovo is a reality and we must therefore deal with it.
Stability in the Western Balkans, the region with the most chance of joining the EU in the near future, is essential. This is why the EU must play the main role in managing the delicate situation in the area. The EULEX mission, which has already reached its initial operational capability, is an important first step in this direction as assistance and coordination are required to ensure, first of all, a climate of interethnic cooperation, making it possible to return to a normal way of life.
The protection of all minorities in Kosovo must be safeguarded, including that of the Serb minority. Institutions must be strengthened to avoid chaos and ensure stable development. Properties must be given back and refugees' right to return must be guaranteed. The financial instruments which the EU has, in particular the pre-accession assistance instrument, must be used to facilitate social and economic development, increase transparency and promote reconciliation between ethnic communities. Kosovo must not be isolated from the European processes in any way. It must enjoy the European perspective in a regional context. We need to apply the same standards in every region. Whatever is being asked of other countries in the region must also be applied to Serbia and Kosovo.
The European Union must insist on a resumption of dialogue between Priština and Belgrade. I feel that the resolution as it currently stands does not reflect the whole gamut of positions on Kosovo from the European Union's 27 Member States. This is why the Romanian delegation from the PPE-DE Group, apart from the MEPs of Hungarian origin, is going to vote against this resolution.
- (HU) Serbia had to be bombed to make it understand: the rights of minorities must be respected. It was a harsh lesson. Instead of granting autonomy to Kosovo, it has had to accept Kosovo's independence. Kosovo stands as a warning to EU Member States as well. Every Member State must ensure that the traditional ethnic minorities within its territory can live in security and feel at home. Satisfied minorities are the firmest foundation for a country's security, sovereignty and economic development. On 17 February 2008, I participated personally in the official celebrations in Priština marking the declaration of Kosovo's independence. I hope that I was able to ascertain as well that the cultural and territorial autonomy of the Serb minority is being recognised within Kosovo's territory. The Kosovo Albanians were given the opportunity for a European-style solution. Serbia has one more chance: Vojvodina. EU Member States can also make efforts to grant cultural or territorial autonomy to the ethnic minorities living within their territories. It would be embarrassing if certain EU Member States were to lag behind Kosovo and Serbia in this respect.
(RO) As an MEP and member of the Delegation for South-East Europe, I expect to hear, on behalf of our common values, which we call with pride 'European values', that the European Parliament and European Commission are requesting, with all their power and authority, the political parties in Kosovo to become open to multiethnic representation, and that any future progress in relations between Kosovo and the European Union depends on such a development.
I expected this report to tell us that the model which the EU intends to build in Kosovo, with European taxpayers' money, as it happens, is truly multiethnic, multicultural and multi-denominational, and not based on segregation. In our discussions with MPs from Kosovo, they told us that this kind of model cannot be implemented for the time being.
I would like to end with the following question: if this model cannot be applied in Kosovo and if our European values do not have any place in Kosovo, what model then can the European Commission apply?
- (DE) Madam President, I would like to thank Mr Lagendijk, as well as the Committee on Foreign Affairs, for having ensured, through this resolution and this debate, that the subject of Kosovo remains on our agenda. It is my opinion that the people of Kosovo have certainly earned this, after the European Union's failure there in the 1990s.
We have a debt to pay there, namely that we owe it to the people of Kosovo and of the entire region to provide them with quite intensive help them along their route into the EU. In this respect, the absolute number one priority is the preconditions for improved economic development, as without these, social unrest cannot be ruled out.
I would like to ask the Commission to bring its influence to bear to ensure that the CEFTA agreement is actually implemented by all the signatory States. I would also ask the Council to please ensure that the Member States handle the matter of the forced repatriation of asylum seekers in a sensitive manner.
(RO) EULEX is the biggest civilian operation ever launched via the European security and defence policy. I would like to highlight that the 1 900-strong international contingent includes 200 military and ordinary police from Romania. Romania is therefore participating in EULEX because it is Bucharest's duty to support its partners in the European Union, even though it does not always agree with the decisions made by a majority of them.
Romania has not recognised the independence of the state of Kosovo, one of the reasons being that it wants to avoid legitimising any separatist unrest. A negotiated solution between Belgrade and Priština, possibly of a confederative nature, would have been preferable to the current situation. However, in the given circumstances, what is important is that the European Union successfully completes the mission. However, situations need to be avoided where the EU's involvement is prolonged ad infinitum. Kosovo must not become a European Union protectorate, but needs help to run its own affairs.
This aspect is important for both Kosovo and the European Union, especially in the current economic crisis and with the limited resources we have.
(RO) I agree with many of the ideas that have been expressed in the house, but this problem is much more complex. Romania is right when it expresses the view that the legal basis for Kosovo's unilateral declaration of independence is highly dubious as, under international law, minorities do not have collective rights and do not enjoy the right to self-determination and secession either. What I would like to emphasise is that people belonging to ethnic minorities have rights.
Kosovo's secession and its recognition as a state by other countries have set a dangerous precedent, which has been followed, just a few months later, by Russia's unilateral recognition of the independence of the separatist regions of South Ossetia and Abkhazia. In both these cases, President Putin clearly referred to the Kosovo model. Separatist movements in regions such as Kashmir, Nagorno-Karabah, Transnistria, Crimea, Northern Cyprus and so on have immediately stated that these regions are just as entitled to independence as Kosovo.
I feel that in the future the European Union and its Member States will have to consistently support the principle of territorial integrity for all states and actively discourage separatist tendencies. The European Union must make special efforts to maintain stability in the entire region of the Western Balkans and give substance to their European perspectives.
- (SK) Kosovo exists here as a fact accepted by some and not by others. Even if a majority of Member States are in favour of its independence or have recognised its independence there are five Member States which have not done so - not to mention the UN Security Council.
If we want the resolution to influence the foreign policy of the European Union then it must have a unifying effect. If we show that our common foreign policy has been forced through by majority, whether in the Council or in the European Parliament, then it will be counterproductive for the unity of the Union. Let us seek a unified solution and let us not push through decisions which are at best ambiguous or even confusing and sloppy in their wording.
Mr President, the international rush to recognise Kosovo was, in my view, hard to understand. There were plenty of older disputes to resolve that were worthier of the EU's efforts: Kashmir, for example, or Taiwan, or even Somaliland in the Horn of Africa.
Kosovo's declaration of independence has also exposed a schism amongst Member States. There is no way Kosovo can be part of the European Union or the United Nations while some Member States do not recognise its sovereignty. The precedent of Kosovo also provoked Russia's indignation and recognition of the Georgian regions of Abkhazia and South Ossetia as states last summer.
The people of the various parts of former Yugoslavia clearly have a right to live in peace and prosperity. We in the European Union have a moral duty to help, but this assistance should never be open-ended. We need to see real reform in Kosovo, genuine efforts to combat organised crime and people-trafficking, and proper protection and equality for minorities, such as the Serbs.
The Commission and the Council must remain vigilant and insistent on tangible progress.
(DE) Mr President, ladies and gentlemen, the Committee on Budgetary Control is allowing itself to say a few words on high-level foreign policy. We have established that in Kosovo - the third state that receives the most aid from the European Union - there are extremely worrying cases of corruption with grave consequences for the certainty of our budget and the financial interests of the Community.
There is a final report from a United Nations task force, the Commission's anti-fraud office and the Guarda di Finanza. This final report has not yet been implemented. It dates from the end of June 2008 and exposes serious cases of corruption involving EU funds. We await an explanation.
This final report really is a final report. There is no follow-up organisation. There is currently no one representing our interests on this matter. In this respect, too, I would call on the Commission to finally appoint someone. EULEX itself cannot do this job. I am also opposed to us continuing to make excuses for the uncertain status of this State.
President-in-Office of the Council. - Mr President, I would like first of all to thank you for initiating this debate. I think it was the right move, to use the momentum of the upcoming first anniversary of the Declaration of Independence of Kosovo. I think it is a timely move, especially with regard to the current economic crisis, because there is the potential danger that it will somehow disappear off our radar screen, while we still bear a lot of responsibility for completing the work: not just in Kosovo, but also in the broader area of the Western Balkans. I guess that what has been said here by many of you - like Hannes Swoboda and others - deserves a lot of attention. I think that the position of the Council is exactly the same.
We have a lot of challenges ahead of us. I would like to stress the three most important pillars of our policy towards Kosovo. The first is the indivisibility and stability of Kosovo. The second is decentralisation and equal opportunities for all minorities there. The third - and probably the most important and the most challenging - is the involvement of Kosovo in regional and European mainstreaming: regional cooperation in the Western Balkans. Certainly, one day we should bring Kosovo closer to the stabilisation and association process, but still a lot of work remains to be done, and it is no secret that on certain issues, unity in the Council will be difficult to attain.
I think our goal should be to concentrate on the future rather than on the past, and I really appreciate the statements of those who did so. Of course, dialogue with Serbia on the outstanding practical issues must be conducted with full transparency and a lot of intensity, but I think that realism should be the guiding principle for us.
The economic situation and its improvement is of paramount importance for achieving stability, so the effective management and mobilisation of Kosovo's own resources is a condition sine qua non there, as is sound administration and mobilisation of international resources. Also, fighting corruption and having transparent privatisation is an important element.
I think that Parliament's support for EULEX is very important here. Let me congratulate Joost Lagendijk on the work which he did. It was excellent. When I read the text, I personally had no complaints about it, though I would probably be a bit careful: we all know the economic situation in Kosovo and the energy shortages in Kosovo, as well as in the Balkans in general. Lignite and power generation is one of the few opportunities for them somehow to build a sustainable economy and to integrate this economy into the region. Yes, environmental concerns are important, but the booming of future economic stability is no less important.
Some of you mentioned the situation of the Roma families in the Trebca mines. We all know that this is a disastrous situation, and you are certainly aware of the Commission of work on this subject. There was a delegation led by Pierre Morel which visited the area in December, and they offered to meet with the Roma camp leaders in Trebca. There is no easy solution. We know there is an offer for them to move outside this area, but for the time being they are not ready to do that. In fact they are declining to do that, so a lot of work also remains to be done here. I think the meeting next week with Pieter Feith, who is also involved in this, will be an opportunity to discuss this further.
Once again, thank you very much. I think we had a very fruitful debate, and I hope that Parliament will continue to support all our efforts in Kosovo, as well as in the region.
Member of the Commission. - Mr President, the Commission congratulates Mr Lagendijk and welcomes his resolution: it provides for the further involvement of Kosovo in the ongoing process of bringing the region closer to Europe.
The Commission has established an effective mode of cooperation with all local actors working in Kosovo, including EULEX and the EU's Special Representative. We will continue this cooperation. It is the only way our work in Kosovo can bear fruit. Good cooperation so far has proved essential to maintain peace in this area.
The Commission financed a EUR 7 million project on the rule of law, including a component of EUR 1 million to fight corruption. To be more specific, in December 2008 we provided detailed and comprehensive answers to all the questions raised, both orally and in writing, to Mr Bösch, Chair of the Committee on Budgetary Control. They clarified the issues raised regarding EU funding and the way this has been managed in Kosovo. They also informed members on the financial management and control systems that the Commission has currently in place.
Since then, we have received no further requests for information. We can provide Members with copies of the material sent to the Committee on Budgetary Control, should they be interested.
I would like to refer to the remark of Ms Kallenbach concerning the Central European Free Trade Agreement (CEFTA). We hope that an improvement in relations between Serbia and Kosovo may permit the integration of Kosovo in CEFTA. The Commission will do its best to facilitate it.
There are many important issues outlined in the resolution, such as the preservation of Kosovo's cultural heritage, the improvement of public administration capacity, the better integration of all communities in Kosovo, the necessity for multi-ethnic education and the plight of Roma families in lead-contaminated refugee camps in the north. The Commission intends to follow up these issues through existing instruments and in cooperation with other donors.
We will issue our study on Kosovo as part of our enlargement package in the autumn. I am confident it will include plenty of ideas to ensure that Kosovo remains firmly anchored in the European outlook it shares with the Western Balkans as a whole.
I have received one motion for a resolution pursuant to Rule 103(2) of the Rules of Procedure.
The debate is closed.
The vote will take place on Thursday, 5 February 2009.